United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2432
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Northern District of Iowa
Mariano Huerta-Orosco, also known as *
Poncho Lopez-Orosco, also known as *
Tony, also known as Alfredo Lopez,   *
                                     *
            Appellant.               *
                                ___________

                             Submitted: December 11, 2002

                                  Filed: August 20, 2003 (Corrected: 8/21/03)
                                   ___________

Before McMILLIAN, JOHN R. GIBSON, and BYE, Circuit Judges.

McMILLIAN, Circuit Judge.

       Mariano Huerta-Orosco (“defendant”) appeals from a final judgment entered
in the United States District Court for the Northern District of Iowa1 upon a jury
verdict finding him guilty of conspiracy to distribute methamphetamine, crack
cocaine, and powder cocaine in violation of 21 U.S.C. § 846. United States v.


      1
        The Honorable Donald E. O’Brien, District Judge, United States District Court
for the Northern District of Iowa.
Huerta-Orosco, No. CR 01-4002 (N.D. Iowa Oct. 26, 2001). For reversal, defendant
argues that the district court abused its discretion by allowing the government to
cross-examine him regarding his status as an illegal alien, and therefore his
conviction should be reversed and his case remanded for a new trial. For the reasons
discussed below, we affirm the judgment of the district court.

       Jurisdiction was proper in the district court based upon 18 U.S.C. § 3231.
Jurisdiction is proper in this court based upon 28 U.S.C. § 1291. The notice of appeal
was timely filed pursuant to Fed. R. App. P. 4(b).

                                 BACKGROUND


        On July 19, 2001, defendant was charged in a second superseding indictment
under 21 U.S.C. § 846 with conspiracy to distribute 500 grams or more of
methamphetamine, 50 grams or more of crack cocaine, and 500 grams or more of
powder cocaine. The case proceeded to trial on October 23, 2001. Prior to the
presentation of defendant’s case, the government informed the court that, if defendant
testified, it intended to question defendant about a prior felony conviction for
impeachment purposes. Defendant was convicted in 1992 for a drug-trafficking
offense involving the sale of methamphetamine. As a result of this conviction,
defendant, who came to the United States from Mexico in 1981, was deported.
Defendant moved in limine to prevent admission of this evidence, arguing that it
would be unfairly prejudicial to allow inquiry into defendant’s prior drug felony
conviction while defendant was facing similar charges. The district court denied
defendant’s motion, ruling that the government could cross-examine defendant about
the fact of the conviction, but could not inquire into the nature of the conviction.

        Defendant proceeded to testify at trial and denied any involvement in drug
dealing. Defendant admitted having a prior felony conviction. Defendant also
testified that, shortly before he was arrested, he won $1,009,072 playing slot

                                         -2-
machines at a riverboat casino, but had the casino issue a check for $36,000 to his
girlfriend, Pamela Rosales, because he did not “have any papers.”2 Trial Transcript
at 380-81. Defendant testified that he “lost [his] papers when [he] was in jail in
California for a felony [he] had.” Id. at 381. He also testified that he could only find
work in construction since he did not “have [his] papers,” id. at 386, and that his
father, mother, and five brothers were “legal.” Id. at 382. In addition, defendant
testified that one of the witnesses who testified against him had gotten married to “fix
her papers.” Id. at 384.

       Following defendant’s direct examination, the district court held a side-bar
conference to discuss possible objections that might arise during cross-examination.
Counsel for the government indicated that he wanted defendant “to acknowledge that
he [was] in this country illegally” and again requested permission to inquire into the
nature of the 1992 conviction. Id. at 387. The district court refused to change the
ruling, and reiterated that the government was not to inquire into the nature of the
conviction. The district court then addressed whether or not the government could
inquire into the issue of defendant’s lost immigration papers or his illegal status.
Defense counsel objected on the grounds that such inquiry was improper
impeachment. The district court ruled that allowing the government to ask about the
“lost papers” would not prejudice defendant. During cross-examination, defendant
again admitted to his prior felony conviction and that he been deported and “lost his




      2
       Although not entirely clear from the record, it appears defendant raised the
issue of his gambling winnings to show that Pamela Rosales and her mother had
implicated him in drug dealing in order to keep the money. Defendant testified that
shortly after he won the money, Ms. Rosales’s mother informed the police that he was
selling drugs. He also stated that he had not received any additional money, or
information about the money, after his arrest. Trial Transcript at 379-83. Defendant
may have also raised the gambling winnings to explain how he was able to send
$15,000 to his mother in Modesto, California. Id. at 385.
                                          -3-
papers” as a result. Id. at 388-89. Defendant also responded affirmatively to the
government’s inquiry as to whether he was currently without immigration papers. Id.

      On July 23, 2001, the jury convicted defendant of conspiracy to distribute
methamphetamine, crack cocaine, and powder cocaine. The district court sentenced
defendant to a term of 360 months of imprisonment, 10 years of supervised release,
and a $100 special assessment. This appeal followed.

                                   DISCUSSION

        Defendant argues that he was unfairly prejudiced by the district court’s
decision to allow the government to cross-examine him regarding his illegal status.
Defendant contends that the fact that he was an illegal alien at the time of his alleged
involvement in the drug trafficking conspiracy has no bearing on his guilt or
innocence. Relying on United States v. Cruz-Padilla, 227 F.3d 1064 (8th Cir. 2000),
defendant argues that the government’s questions were intended to unfairly capitalize
on the prejudices of the jury. See id. at 1069 (noting “[t]he government’s repeated
references to Cruz-Padilla’s [illegal] status reinforced to the jury his foreign origin
and contributed nothing of a legitimate evidentiary value”). Moreover, defendant
argues that he did not open the door to the government’s questions concerning his
deportation and that the references he made regarding missing papers during direct
examination were so vague that the jury would not have connected them to his illegal
status.

       The parties dispute the applicable standard of review. Defendant argues that
the district court’s decision to allow the government to question him about his
citizenship status should be reviewed under an abuse of discretion standard. United
States v. Coleman, 284 F.3d 892, 894 (8th Cir. 2002). Defendant argues that he
objected to the line of questioning shortly before the government began cross-
examination, and once the district court ruled that it would allow the government to

                                          -4-
proceed, he was not required to renew his objection during cross-examination in order
to preserve the error for appeal. See Fed. R. Evid. 103(a) (“[O]nce the court makes
a definitive ruling on the record admitting or excluding evidence, either at or before
trial, a party need not renew an objection or offer proof to preserve a claim of error
for appeal.”). The government argues, however, that the plain error standard of
review applies because defendant failed to object to the evidence during cross-
examination and raises the issue for the first time on appeal. See United States v.
Robinson, 110 F.3d 1320, 1324 (8th Cir. 1997) (standard of review is plain error
when defendant raises issue for the first time on appeal).

        Normally, defendant would be correct that he was not required to renew his
objection in order to preserve the error for appeal because defendant raised the
objection during the side-bar conference conducted immediately prior to the
government’s cross-examination. See Fed. R. Evid. 103(a); In re Air Crash at Little
Rock Ark., on June 1, 1999, 291 F.3d 503, 515 (8th Cir. 2002) (holding an objection
to witness’s testimony made at trial approximately one hour before the witness
testified was sufficient to preserve the issue for appeal). In this case, however,
defendant waived his objection to the introduction of the evidence by presenting it
himself during direct examination. See United States v. Beason, 220 F.3d 964, 968
(8th Cir. 2000) (“It is fundamental that where the defendant ‘opened the door’ and
‘invited error’ there can be no reversible error.”) (quoting United States v. Steele, 610
F.2d 504, 505 (8th Cir. 1979)). The Supreme Court has observed that “a party
introducing evidence cannot complain on appeal that the evidence was erroneously
admitted.” Ohler v. United States, 529 U.S. 753, 755 (2000). See also United States
v. Hawkins, 215 F.3d 858, 860 (8th Cir. 2000) (applying Ohler to stipulated evidence
introduced by both parties). Similarly, when an appellant raises an issue during direct
examination, he or she waives any objection to admission of that evidence. See Jones
v. Collier, 762 F.2d 71, 72-73 (8th Cir. 1985) (appellant waived objection to
admission of prior convictions by presenting such evidence during direct
examination).

                                           -5-
       In the present case, defendant raised the issue regarding his lost immigration
papers in an apparent attempt to account for the alleged gambling winnings – before
the district court had ruled that the government could question him about his lost
papers. The government had not given any prior indication that it intended to inquire
into defendant’s illegal status, nor had defense counsel sought to preclude the
government from introducing such evidence. Thus, this case is unlike cases where
a defendant introduces the potentially damaging evidence only after the defense
motion to exclude had been denied. See id.; United States v. Vega, 776 F.2d 791, 792
(8th Cir. 1985) (defendant waived right to appeal district court’s denial of pretrial
motion to exclude a prior conviction by introducing the evidence during direct
examination). In this case, defendant did not seek to exclude such evidence until
after he introduced it. Based on the foregoing, we hold that defendant’s repeated
references to “lost papers” during his direct examination precludes appellate review.
See United States v. Johnson, 720 F.2d 519, 522 (8th Cir. 1983) (holding appellate
review of district court’s denial of defendant’s in limine motion to prohibit cross-
examination regarding his prior felony convictions was precluded where defendant
introduced the convictions during direct examination).

                                 CONCLUSION


      For the reasons stated, the judgment of the district court is affirmed.


      A true copy.

             Attest:

                CLERK, COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -6-